DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s election with traverse of the invention of group I comprising claims 1-4, 8-11, 16, 17 and 19-21 in the reply filed on 01/04/2021 is acknowledged. Applicants travers the restriction requirement because they state that the broad generic claims should be examined according to In re Weber, 198 USPTQ 328, 331 (CCPA 1978), in re Hass I, II . Furthermore Applicant argues that limiting the application to a subgroup with particular enzymes will not capture or be equivalent to the totality of the original claims. 
Applicant's argument has been carefully considered but not found persuasive, because as stated previously unity of invention because the groups do not share the same technical feature. Furthermore even assuming that the technical feature to be a cleaning composition comprising a DNase and a protease and additional component, the prior art for example WO/2015/155350 A1 teaches a cleaning composition comprising a DNase and a protease.
 Furthermore the protease of SEQ ID NO: 65 in group II of the instant application is 100% identical to SEQ ID NO: 11 in WO2015/155350 A1.  Furthermore WO/2014/087011 A1teaches a mixture of DNase and additional enzymes including proteases. Therefore the technical feature of a cleaning composition comprising DNase and protease with additional component as encompassed in the instant claims does not contributes over the prior art thus is not a special technical feature. 

Therefore the claims directed to cleaning compositions comprising the DNase of SEQ ID NO: 13 and the protease of SEQ ID NO: 86 comprising claims 1-4, 8-11, 16, 17 and 19-21 will be examined.
Priority
	Acknowledgement is made for this application filed on 03/10/2019 and is a 371 national stage application of PCT/EP2018/056735 filed on 03/16/2018 and claims priority from foreign application EP1765320.7 filed on 04/06/2017. 
Information Disclosure Statement
The information disclosure statement filed on 10/03/2019 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature next to each reference.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 16, 17 and 19-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: a. Actual reduction to practice;  b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and  f. Predictability in the art.  	
While all of these factors are considered, a sufficient number for a prima facie case are discussed as they relate to the issues mentioned above.
Claims 1-4, 8-11, 16, 17 and 19-21 are directed to compositions comprising a genus of DNase and a genus of proteases in addition to a structurally and functionally undefined component. Claims 1-3 only recite an overall function of said components with no correlating structure.  Furthermore claims 4, 8-9 encompass protease structures that are only 60% identical 
However the specification only discloses the reduction into practice of DNase structures that are known. For example page 3 of the specification teaches that the DNase can be any enzyme class E.C.3.1 preferably E.C.3.1.21 such as E.C.3.1.21.X, where X = 1-9 etc. However the specification does not teach variant DNases with up to 40% divergence from any of SEQ ID NO: 13 as recited in claims 11. Claim 10 also only recites a short motif of a DNase variant it does not recite relative to which DNase molecules the changes in the motifs (SEQ ID NO; 73 and SEQ ID NO: 74) can be made without disrupting the activity of the DNase. 
Claims 4 encompasses "protease" structures that are 60% identical to the known protease of SEQ ID NO: 86.
However the specification does not teach variant protease with up to 40% divergence from any of the known protease disclosed or known in the art. Furthermore the specification does not teach where these variations can be without affecting (either disrupting or enhancing) the function of the protease. 
Applicants have not described a structure/function relationship for compositions comprising a genus of DNase and genus of protease in addition to the at least one cleaning component such that a skilled artisan is apprised that Applicant is in possession of said genus of the composition that comprise a DNases with up to 40% divergence from any one of SEQ ID NO: 13 and a genus of protease structures that are 60% identical to any of the protease of SEQ ID NO: 86.
 be able to identify without further testing which of the genus of compositions comprise DNase and protease structures including fragments and substitutions variants retain activity. Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed genus of compositions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 17, 19-21 are rejected under 35 U.S.C. 102(a) as being anticipated by 
WO-2018011276 A1 with priority date of 07/13/2016. Claims 1-3 do not specify the specific DNase and protease. WO-2018011276 A1 teaches using the combination of B. subtilis and DNase from Bacillus cibi DNAse in addition additional components and surfactants. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Gori et al (WO2014087011A1 ('011 from hereon) in view of WO-2018011276 A1 with priority date of 07/13/2016.
 The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Claims 1-4, 8-11, 16, 17 and 19-21 encompass a cleaning composition comprising any  DNase and the protease of SEQ ID NO: 86.
WO2014087011A1 teaches a detergent composition comprising one or more anionic surfactants; an enzyme selected from the group consisting of: a protease, a lipase, a cutinase, an amylase, a carbohydrase, a cellulase, a pectinase, a mannanase, an arabinase, a galactanase, a xylanase, and an oxidase; and a deoxyribonuclease (DNase). 
'011 teaches that in one embodiment a detergent composition comprising 
a. One or more anionic surfactants;
	b. An enzyme selected from the group consisting of: a protease, a lipase, a cutinase, an amylase, a carbohydrase, a cellulase, a pectinase, a mannanase, an arabinase, a galactanase, a xylanase, and an oxidase; and
	c. a deoxyribonuclease (DNase), wherein the DNase is obtainable from a bacterium.
WO2014087011A1 does not specifically teach the specific protease of SEQ ID NO: 86 to be used with the specific DNase of SEQ ID NO: 13. However based on the teaching of WO2014087011A1, it would have been prima facie obvious to select a functional protease and DNase from a finite number of proteases and DNases. Furthermore both the instant invention and WO2014087011A1 encompass the specific source of the protease i.e. Bacillus sp. including the protease from B. lentus (SEQ ID NO: 86) used in the instant application. 
	With regards to the DNase specifically used the art for example WO-2018011276 A1 with priority date of 07/13/2016 teaches a Bacillus cibi DNAse used in a detergent composition. WO-2018011276 A1 further teaches that the concentration of DNase to be used can be within the range of 0.01 -100 ppm enzyme protein therefore is obvious over the range of 0.01-100 encompassed in claim 16.
Thus at the time of the instant disclosure claims 16 and 17 encompassing a cleaning composition comprising a DNase, a protease and additional components such as surfactants according to WO2014087011-A1 would have been prima facie obvious.
.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11, 16, 17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,323,217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-4, 8-11, 16, 17 and 19-21 are drawn to a cleaning composition comprising structurally undefined DNase, protease and additional components. Furthermore it should be noted that the properties of the composition are deemed to be identical. Therefore claims 1-4, 8-11, 16, 17 and 19-21 are obvious over claims 1-11 of U.S. Patent No. 10,323,217 B2.

Conclusion: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	March 13, 2021